Name: 97/804/EC: Commission Decision of 21 November 1997 amending Decision 93/73/EEC concerning the status of Ireland with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  fisheries;  agricultural activity;  Europe
 Date Published: 1997-11-29

 Avis juridique important|31997D080497/804/EC: Commission Decision of 21 November 1997 amending Decision 93/73/EEC concerning the status of Ireland with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) Official Journal L 329 , 29/11/1997 P. 0070 - 0070COMMISSION DECISION of 21 November 1997 amending Decision 93/73/EEC concerning the status of Ireland with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) (97/804/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EEC (2), and in particular Article 5 (2) thereof,Whereas the Commission, by Decision 93/73/EEC (3), has granted the status of approved continental and coastal zone for infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) to Ireland;Whereas on 3 July 1997, the Irish authorities have reported a case of VHS at Cape Clear Island;Whereas the Irish authorities have taken the measures necessary to eliminate the disease and to prevent its spread;Whereas in accordance with the rules laid down in Council Directive 91/67/EEC, the status with regard to VHS of Cape Clear Island must be withdrawn,Whereas the other parts of Ireland can maintain their approved status;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 93/73/EEC is amended as follows:1. Article 1 is replaced by the following text:'Article 11. Ireland is recognised as approved continental zone and approved coastal zone for fish with regard to IHN.2. The parts of Ireland referred to in the Annex are recognised as approved continental zone and approved coastal zone for fish with regard to VHS`.2. The following Annex is added:'ANNEXThe territory of Ireland excluding Cape Clear Island`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 21 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19. 2. 1991, p. 1.(2) OJ L 243, 11. 10. 1995, p. 1.(3) OJ L 27, 4. 2. 1993, p. 34.